Citation Nr: 0210963	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a left knee meniscectomy, current evaluated as 
20 percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee degenerative joint disease with 
painful motion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
March 1979, with two months and 22 days of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
VA RO, which denied a claim for an evaluation in excess of 20 
percent for service-connected left knee disability formerly 
characterized as residuals of a left knee meniscectomy with 
degenerative joint disease.  In a rating decision dated in 
March 2002, the RO denied an evaluation in excess of 20 
percent for the left knee disorder recharacterized as status 
post left knee meniscectomy, and, at the same time, the RO 
granted a separate 10 percent rating for left knee 
degenerative joint disease, on account of painful and limited 
range of motion.  As such, the issues are as characterized on 
the front page of this Board decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been developed by 
the RO.  

2.  The veteran's service-connected residuals of a left knee 
meniscectomy are manifest by: mild effusion; tenderness over 
the patella; tightness on joint movement; considerable 
crepitation; bony enlargement of the knee, a valgus deformity 
and a loose body on x-ray study; as well as multiple complex 
abnormalities on MRI studies; but with no objective evidence 
of any subluxation or lateral instability, and overall 
functional impairment which is no more than moderate, 
including on exacerbation or occasional flare-up.  

3.  The veteran's service connected left knee degenerative 
changes are manifest by: 5-120 degrees of flexion, with 
complaints of pain, estimated to be 3 on a 0 to 10 scale of 
increasing pain, and advanced degenerative arthritis on x-ray 
study.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
are not met for service-connected postoperative status, left 
meniscectomy.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5257 (2001).  

2.  The criteria for an evaluation in excess of 10 per cent 
are not met for service-connected left knee degenerative 
joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to the claim 
and that VA has made reasonable efforts to assist the veteran 
substantiate his claims.  During the pendency of the 
veteran's claims, VA's duty to assist claimants was modified 
by Congress, and signed into law by President Clinton as a 
liberalizing regulation.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. VA issued 
regulations to implement the VCAA in August 2001. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001. Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629. 
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claims for increased compensation by the May 2000 statement 
of the case (SOC), and the March 2002 supplemental statements 
of the case (SSOC's), as well as the Board's July 2001 
Remand.  In August 2001, the RO sent the veteran 
correspondence identifying to sort of medical evidence which 
would substantiate his claim, giving notice of VCAA, and 
explaining how VA would assist him to obtain any pertinent 
records.  The VA has obtained all identified VA and private 
treatment records, and in November 2001, he was afforded 
another VA joint examination, with medical opinion upon 
review of his documented clinical history.  

In this case, the Board specifically finds that VA has met 
the obligations of both the new and old criteria regarding 
the duty to assist.  The RO has granted a separate 10 percent 
rating for his left knee arthritis on account of pain and 
limitation of motion, apart from the 20 percent evaluation 
for left knee meniscectomy residuals on the basis of 
recurrent subluxation or lateral instability, either of which 
are demonstrated in this case.  There is no indication of 
existing evidence that could substantiate the claims that the 
RO has not obtained. The veteran and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the claim. In light of the foregoing, 
the Board finds that under the circumstances of this case, VA 
has completed every reasonable effort to assist the veteran 
in attempting to substantiate his claim and that additional 
assistance is not required.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Disability Evaluations 

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  When making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  

Left knee: Recurrent Subluxation or Lateral Instability 

Left knee disorders, such as the veteran's, are generally 
evaluated under Diagnostic Code 5257 for impairment of the 
knee other than ankylosis, on the basis of recurrent 
subluxation or lateral instability.  The present 20 percent 
disability rating was assigned under Diagnostic Code 5257 for 
a number of years before the instant appeal.  In July 2001 
the Board remanded the appeal so that the RO could reevaluate 
the veteran's left knee disability under Diagnostic Codes 
5003 for degenerative arthritis, and for consideration of the 
assignment of a separate disability rating for left knee 
arthritis, apart from any additional right knee subluxation 
or lateral instability, if any, under Diagnostic Code 5257.  
The March 2001 rating action completed this consideration. 

Under 38 C.F.R. § 4.71a Diagnostic Code 5257, impairment of 
the knee with recurrent subluxation or lateral instability 
warrants a 30 percent maximum rating in those situations 
where the medical evidence demonstrates "severe" impairment 
with recurrent subluxation or lateral instability.  No rating 
greater than 30 percent disabling is available under 
Diagnostic Code 5257.  The current 20 percent rating 
contemplates "moderate" impairment with recurrent 
subluxation or lateral instability.  

The veteran is shown to have had no recurrent subluxation or 
lateral instability on VA examinations in November 1999 and 
November 2001.  The veteran reported occasional give-way, 
occasional use of a knee brace, with pain and aching, 
increased during cold weather, and swelling if standing for 
an extended period of time.  He admitted that his pain was 
managed with use of Lodine tablets.  On examination, there 
was bony enlargement of the knee with valgus deformity, mild 
effusion, tenderness over the patella, and a feeling of 
tightness on motion of the patella.  There was considerable 
crepitation and joint line tenderness on VA examination in 
November 2001.  The post operative scars were noted to be 
well-healed on VA examination November 1999.  The 
mediolateral ligament was stable on both recent VA 
examinations, anteroposterior movement was stable, and 
Bachman test was negative.  The veteran manifested no 
weakened movement, excess fatigability, or incoordination on 
either VA examination.  The examiner felt that all of the 
left knee residuals were, together, no more than moderately 
severe, even with consideration of degenerative joint 
disease.  Note was made that there was no evidence of any 
recurrent subluxation or lateral instability of the left knee 
on VA examination.  

With no objective evidence of any recurrent subluxation of 
lateral instability found on recent VA examinations, but with 
all due consideration given to the veteran's complaints of 
occasional knee give-out and use of a knee brace, the Board 
finds that the criteria for an evaluation in excess of 20 
percent, for severe recurrent subluxation or lateral 
instability, are not met for the veteran's service-connected 
left knee disability under of Diagnostic Code 5257.  

Arthritis

With respect to 38 C.F.R. §§ 4.40 and 4.45, the VA's Office 
of the General Counsel has provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities. Specifically, the General Counsel for VA, in an 
opinion dated July 1, 1997 (VAOPGCPREC 23-97), held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003-5010, which 
provides for the presence of arthritis, and 5257 which 
provides for instability.  However, General Counsel also held 
that a veteran is entitled to a separate rating for arthritis 
only when there is limitation of motion which at least meets 
the criteria for a zero percent rating under Diagnostic Code 
5260 (flexion limited to 60 degrees or less) or Diagnostic 
Code 5261 (extension limited to 5 degrees or more).  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
Additionally, General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.  

Diagnostic Code 5260 provides a noncompensable (zero percent) 
disability evaluation for flexion of a leg limited to 60 
degrees; a 10 percent disability evaluation is available for 
flexion of a leg limited to 45 degrees; a 20 percent rating 
is available for flexion of a leg limited to 30 degrees; and, 
a 30 percent rating is available for flexion of a leg limited 
to 15 degrees.  No rating higher than 30 percent is available 
under Diagnostic Code 5260.  

Diagnostic Code 5261 provides a noncompensable disability 
evaluation for extension of a leg limited to 5 degrees; a 10 
percent disability evaluation is available for extension of a 
leg limited to 10 degrees; 20 percent is for extension 
limited to 15 degrees; 20 degrees of limitation of extension 
warrants 30 percent.  Significantly, this Diagnostic Code 
also provides for a 40 percent evaluation for extension of 
the knee which is limited to 30 degrees, and a 50 percent 
evaluation is for limitation of extension of the knee to 45 
degrees.  

On VA examination in November 2001, the range of motion 
revealed 5 to 120 degrees of flexion , with a lack of 5 
degrees of full extension, with notation by the VA examiner 
that normal range of motion is from 0 to 140 degrees. The 
above findings show full or nearly full extension and flexion 
of the left knee.  In fact, the veteran's range of motion of 
flexion on repeated VA evaluation was only marginally less 
than the 0-to-140 degree range that VA considers to be 
normal.  See 38 C.F.R. § 4.71, Plate II (2000).  Given the 
above findings, the Board concludes that an evaluation in 
excess of 10 percent is not warranted due to arthritis with 
limited range of motion.  

The Board's analysis does not end there, because all due 
consideration is also given to the veteran's arthritis with 
pain or painful motion of the knee joint.  On VA examination 
of November 2001, the degree of pain was thought to be 
"minimal" and was expressed in term of a 0 to 10 scale, 
with 10 being the highest level of pain, the veteran stated 
that his pain was a 3 on that scale.  X-ray studies revealed 
advanced degenerative arthritis with a loose body.  Notation 
was made that an magnetic resonance imaging (MRI) report of 
November 2001 had revealed multiple complex abnormalities of 
the left knee including bilateral meniscal substance lass, 
cartilaginous changes, an ACL tear and partial PCL tear.  It 
was felt that the severity of the veteran's current level 
impairment was moderately severe, for service-connected 
residual of the left knee meniscectomy, with both limitation 
of motion and with degenerative joint disease.  The veteran 
was thought to have advanced degenerative arthritis of the 
left knee.  It was also felt that the veteran's pain does not 
limit the functional ability normally.  

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran. DeLuca, 8 Vet. 
App. 202 (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain). In DeLuca, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups." Id.  

Comparing the clinical findings of limitation of motion found 
on VA examination in November 2001 with the criteria under 
Diagnostic Codes 5260 and 5261, the veteran is shown to meet 
the criteria for a zero percent evaluation, but no higher, 
under 5261 due to his limitation of extension to 5 degrees.  
The Board finds that no more than a 10 percent rating is 
warranted for the veteran's left knee disorder, on account of 
arthritis with pain and limitation of motion.  Both the 
veteran's left knee pain and his limitation of motion of the 
left knee joint are minimal.  The November 2001 VA examiner 
is of the opinion that the veteran's left knee function is 
not normally limited by pain.  And this VA examiner was of 
the opinion, as Diagnostic Code 5260 and 5261 demonstrate, 
that the veteran's limitation of motion of the left knee 
joint was minimal.  Accordingly, Diagnostic Codes 5260 and 
5261 afford no basis for an evaluation in excess of 10 
percent on account of arthritis with pain and limitation of 
motion.  

The objective findings on VA examination in November 2001 and 
consistent with earlier findings of November 1999, and 
demonstrate such pain and limitation of motion due to 
arthritis which warrants no more than a 10 percent evaluation 
under Diagnostic Codes 5003, for arthritis, and 5260 and 
5161, for limitation of motion.  The criteria for more than a 
separate 10 percent evaluation are not met for left knee 
arthritis, on the basis of painful motion and/or use of the 
left knee.  Based on the above evidence, the Board finds that 
the basis for an evaluation in excess of 10 percent for left 
knee arthritis, on the basis of painful motion, is not 
warranted, pursuant to Diagnostic Code 5260 and 5261.

In finding so, the Board has acknowledged the veteran's 
complaints of pain and functional impairment and has 
considered them in evaluating his left knee disorder as 
discussed above.  Additionally, there has been no evidence 
presented suggesting that there is ankylosis of the knee or 
nonunion of the tibia and fibula which might warrant a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 
5262. 

The Board also notes that, although not raised by the 
veteran, since the veteran's surgical left knee scars are 
described as well-healed (i.e., not painful, tender, or 
adherent to underlying tissue, etc.) no basis for a separate 
compensable evaluation is demonstrated under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disability.  In this regard, 
the Board notes that there has been no showing that the left 
knee disorder has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise renders impracticable the 
application of the regular schedular standards.  The veteran 
has minimal pain which is managed by pain medication, he has 
minimal limitation of motion, and no demonstrated subluxation 
or lateral instability.  In the absence of evidence 
specifically pertaining to the degree of severity of service-
connected left knee disability which might warrant 
extraschedular consideration, the Board finds that a remand 
for extraschedular consideration is not necessary in this 
case. See 38 C.F.R. § 3.321(b)(1) (2000); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).  


ORDER

The claim for an evaluation in excess of 20 percent for 
service-connected residuals of a left knee meniscectomy is 
denied.  

The claim for an evaluation in excess of 10 percent for 
service-connected left knee degenerative arthritis is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

